Pee Curiam,
We think-the testimony of the witness, George W. Hubbert, was properly admitted. He had no interest in the matter in controversy. He was not a party in any sense of the term. He was at most a mere conduit through which the sum in controversy was to pass to Mrs. Taylor.
Nor do we think it was error to award the fund to the administrator of Mrs. Taylor. The check was drawn upon the bank for the full amount on deposit, under circumstances which showed that it was intended as an assignment of the fund. It did not come within the principle of that class of cases which holds that a check drawn in the ordinary form vests no title to the general funds of the drawer in the bank upon which it is drawn. It more nearly resembles Hemphill v. Yerkes, 132 Pa. 545.
Judgment affirmed.